feNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 objected to because of the following informalities:  the claim ends in a comma instead of a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "said pedal subassembly" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "said display screen" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has examined the claims below as if claim 16 depended from claim 15 where the display screen was first claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falkiner (US 7,631,715).
In re claim 13, Falkiner discloses a single rider golf bag cart/cycle, comprising: a cycle frame having a seat (16) to support the rider while straddling a golf bag (8) on an inclined bag support subassembly (30); a steering subassembly (14) including handlebars tor tuning a front wheel; a drive motor (22) for rotating a rear wheel (20) to propel said cart/cycle, said drive motor being controlled by the rider using a control unit readily accessible to the rider. 
In re claim 14, Falkiner further discloses a pair of running boards (42) to support the feet of the rider.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Falkiner.
In re claims 1, 4, and 5, Falkiner discloses a motor driven rideable golf bag cart/cycle, comprising: a cycle frame (12) supporting a front wheel (18), a rear wheel (20), and a seat (16) for supporting a rider, said cycle frame being substantially symmetrical about a longitudinal plane; a steering subassembly (14) including 
In re claim 2, Falkiner further discloses a pair of running boards (42) mounted on said frame for supporting the feet of the rider during use.  
In re claim 3, Falkiner further discloses wherein: a bottom bag cradle situated below said seat and above said pedal subassembly (42); a bag top cradle mounted on said cycle frame between said handlebars, said bag top cradle being stationary with respect to said handlebars as shown in Figure 1.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Falkiner in view of Wang (US 9,550,540).
In re claim 6, Falkiner further discloses wherein both said front wheel and said rear wheel have wide tread to minimize damage to turf when said cart/cycle is ridden, . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Falkiner in view of Hoerdum (US 8,308,178).
In re claim 7, Falkiner further discloses the motor-driven rideable golf bag cart/cycle of claim 1, but does not disclose wherein said handlebars are pivotally mounted such that they may be rotated downward about said front wheel into a collapsed mode.  Hoerdum, however, does disclose wherein said handlebars (90, 91) are pivotally mounted such that they may be rotated downward about said front wheel into a collapsed mode as shown in Figures 5 and 13.  It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the cycle of Falkiner such that it comprised the collapsible handlebars of Hoerdum to make the cycle more transportable. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Falkiner in view of Wuttig (US D745,843).
.

Claims 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Falkiner and Wuttig in view of Wadey (US 2016/0052464).
In re claim 9, Falkiner and Wuttig disclose the motor-driven rideable golf bag cart/cycle of claim 8, but does not disclose wherein said canopy frame anchors a console providing storage compartments which are readily accessible to the rider.  Wadey, however, does disclose wherein a frame (bicycle/golf cart 14, see [0036]) anchors a console (10) providing storage compartments (cellphone/navigation unit 12, see [0036]) which are readily accessible to the rider.  It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the canopy frame of Falkiner and Wuttig such that it comprised the frame mountable console of Wadey to allow the user to easily access a cellphone/navigation unit to obtain golfing related GPS measurements such as distance to the hole.
In re claim 10, Wadey further discloses wherein the console is location adjustable (via clamps 1b), but does not specifically disclose in order to facilitate loading and 
In re claim 11, Wadey further discloses wherein said console further includes a display screen (cellphone/navigation unit) facing the rider, said display screen showing information and having input capability for the rider to manipulate the screen content.  
In re claim 15, the combination of Falkiner, Wuttig, and Wadey, as discussed above, discloses a canopy frame extending upwards from said handlebars to support a canopy extending above and over the rider when seated, wherein said canopy frame anchors a console providing storage compartments which are readily accessible to the rider, and said console further includes a display screen facing the rider, said display screen showing information and having input capability for the rider to manipulate the screen content.  
Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein: said display screen includes a login control .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach golf vehicles/carts of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611